16 F.3d 1229NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Thomas VARNER, Appellant,v.James D. PURKETT, Appellee.
No. 93-3154EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 14, 1994.Filed:  February 23, 1994.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Thomas Varner appeals the district court's denial of Varner's application for a writ of habeas corpus.  Having carefully reviewed the record, we conclude Varner's ineffective assistance of counsel claim is without merit.  We also conclude Varner's sufficiency of the evidence claim is procedurally defaulted.  We thus affirm the district court.  See 8th Cir.  R. 47B.